Citation Nr: 0723564	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for hearing loss of the 
right ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk



INTRODUCTION

The veteran served on active duty in the military from July 
1962 until November 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  Current tinnitus is related to noise exposure in service.

2.  Current left ear hearing loss had its onset in service.

3.  Right ear hearing loss clearly and unmistakably pre-
existed service; and clearly and unmistakably underwent no 
increase in severity during service.  



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2006). 

3.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 1111 (West 2002); 1153; 
5107; 38 C.F.R. §§ 3.303; 3.306; 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A.  §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)(2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
as to the tinnitus and left ear hearing loss issues, further 
assistance is unnecessary to aid the veteran in 
substantiating those claims.  

With regard to the right ear hearing loss claim, VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all five 
elements of a claim for service connection": (1) veteran 
status; (2) existence of a disability; (3) service connection 
of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent VCAA notice letters to the veteran in May and 
July 2003.  The letters provided notice of the evidence 
necessary to substantiate his claims that were not on record 
at the time the letters were issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The letters requested 
that he provide or identify any evidence supporting his 
claims and specifically outlined the necessary evidence; it 
also told him that he was responsible for ensuring that VA 
received such evidence.  Therefore, the absence of this 
specific language in the VCAA letters did not prejudice him, 
and thus, this notice defect is harmless error. VAOPGCPREC 1-
2004 (Feb. 24, 2004).  

Since the Board is denying the veteran's claim for service 
connection for right ear hearing loss, any questions as to 
the disability rating and effective date assigned are 
rendered moot. 

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in May and July 2003, so prior to the 
RO's initial decision in January 2004.  Therefore, this was 
in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
provided in September and November 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.  No further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995)(lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 
3.304(b).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the presumption of soundness is not rebutted, the claim is 
decided as a regular service connection claim.  Wagner v. 
Principi.

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Legal Analysis

Service Connection for Tinnitus

The veteran's service medical records (SMRs) are unremarkable 
for any indication of tinnitus, except that on one occasion 
he reported a history of tinnitus in the right ear since the 
age of 7.

At his September 2003 VA examination, the veteran reported 
that he currently had bilateral tinnitus, that came and went 
throughout the week, and that he had had it as far back as he 
could remember.  He also reported that while in the Air 
Force, he worked as a radio communications specialist on the 
flight line.  He was often surrounded by aircraft and 
generators, which resulted in noise exposure that he believed 
caused his tinnitus.  The examiner concluded that the 
veteran's tinnitus was at least as likely as not due to 
military service and she believed the veteran's history to be 
true.

During the course of the current appeal, the veteran has 
denied a history of pre-service tinnitus.

The September 2003 examination provided competent evidence of 
a current disability and of a link between that disability 
and an injury (noise exposure) in service.  The veteran is 
competent to report in service noise exposure and such 
exposure is consistent with his duties during service.  
Though tinnitus is not documented in the service medical 
records or in any record for several decades after service, 
there is no competent opinion against the claim.  
Accordingly, the Board finds that the evidence is in favor of 
the grant of service connection for tinnitus. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Service Connection for Left Ear Hearing Loss

The report of a June 1962, examination for enlistment shows 
that the veteran was found to have 15/15 hearing to whispered 
and spoken voice.  An audiometric examination was not 
conducted.

An audiometric examination was conducted several days after 
the veteran's entrance into service in July 1962.  Converted 
to International Standard Organization Units, his July 1962 
audiogram, which was given at entrance, read 15 decibels (db) 
at 1000 hertz (Hz), 25 db at 2000 Hz, 35 db at 3000 Hz, and 
30 db at 4000 Hz.  While these readings could be interpreted 
as showing some hearing loss, there was not hearing loss 
disability as defined under 38 C.F.R. § 3.385.  See Hensley 
v. Brown, 5 Vet App 155 (1993) (holding that decibel losses 
of between 15 and 30 were indicative of some hearing loss, 
but not disability).

At his separation examination in September 1965, his 
audiogram read 10 db at 1000 Hz, 25 db at 2000 Hz, 40 db at 
3000 Hz, and 30 db at 4000 Hz.  According to these results, 
he met the minimum threshold for a left ear hearing loss 
disability under 38 C.F.R. § 3.385 at separation.   

A private audiology examination conducted in May 1985 appears 
to show left ear hearing loss as defined in 38 C.F.R. 
§ 3.385.

At a November 2003 VA examination, the veteran was given a 
hearing test to determine the extent of his current 
disability.  His left ear audiogram read 30 db at 1000 Hz, 40 
db at 2000 Hz, 45 db at 3000 Hz, and 40 db at 4000 Hz.  
According to these results, he has a current left ear hearing 
loss disability under 38 C.F.R. § 3.385.   

Because a hearing loss disability was not demonstrated on 
examination for service entrance, the presumption of 
soundness applies.  Although the entrance audiogram showed 
some hearing loss, a hearing loss disability was not 
demonstrated until separation from service.  The evidence is 
not clear and unmistakable that there was a pre-existing 
hearing loss disability or that hearing loss was not 
aggravated by service.  38 U.S.C.A. § 1111.  Accordingly, the 
presumption is not rebutted.

This record shows that a hearing loss disability was 
initially demonstrated in service, and that the disability 
was present on all subsequent examinations.  The Board finds 
that the evidence for and against granting the veteran's 
claim for service connection for left ear hearing loss is at 
least evenly balanced (i.e., in relative equipoise).  
Resolving reasonable doubt in his favor, service connection 
for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service Connection for Right Ear Hearing Loss

The veteran's June 1962 enlistment examination also reported 
that the veteran's hearing was 15/15 to whispered and spoken 
voice.  In a report of medical history completed at the same 
time, the veteran reported a history of ear, nose or throat 
trouble, but no history of hearing loss was specifically 
reported.

In September 1965, the 1962 audiology exam was interpreted as 
showing severe mixed hearing loss.  At entrance he was 
assigned a level 3 hearing profile.  The audiogram appears to 
show thresholds of 70 to 80 db. at 500 Hertz, 60 to 75 db. at 
1000 Hertz, beyond 90 db. at 2000 Hertz, between 68 and 90 
db. at 3000 Hetz, and between 80 and 90 db. at 4000 Hertz.  
In July 1963, he reported that had had trouble hearing in the 
right ear for the past 11 years.  Later in July 1963, the 
veteran reported that he had no hearing in the right ear, and 
that the condition had been present for the past 11 years.  
In August 1963, it was reported that he had complete neuron-
sensory hearing loss in the right ear.  The veteran reported 
having mumps before losing his hearing, and the examiner 
thought this was the cause of the hearing loss.  On the 
September 1965, evaluation the veteran reported right ear 
hearing loss for as long as he could remember.  On the 
separation examination, the thresholds were 55 db. at 500 
Hertz, 75 db. at 1000 Hertz, and "below 90" at 3000 and 
4000 Hertz.

On VA examinations in September and November 2003, there was 
no discussion as to whether there was pre-existing hearing 
loss.  In November 2003, the veteran was found to have no 
response in the right ear at 105 or more db. in all 
frequencies.

Because right ear hearing loss was not noted on the 
examination for service entrance, the presumption of 
soundness is for application.  Severe hearing loss was noted 
within several days of service entrance, and the veteran 
consistently reported that he had completely lost hearing in 
his right ear prior to service.  He was competent to report 
this observable symptom.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The veteran has not refuted this 
history since service, and there is no other evidence against 
a finding of pre-existing right ear hearing loss.  The 
evidence is thus clear and unmistakable that the right ear 
hearing loss pre-existed service.

The in-service audiograms do not show a worsening of the pre-
existing right ear hearing loss, and since the pre-existing 
hearing loss was reportedly complete, it is difficult to 
imagine how it could have gotten worse in service.  The 
evidence is clear and unmistakable that the right ear hearing 
loss was not aggravated in service.

The presumption of soundness is, therefore, rebutted because 
there is clear and unmistakable evidence that right ear 
hearing loss existed prior to service and that it was not 
aggravated by service.  Service connection is not available 
for pre-existing disabilities that were not aggravated in 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002).

For these reasons, the claim for service connection for right 
ear hearing loss must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is granted. 

The claim for service connection for left ear hearing loss is 
granted.

The claim for service connection for right ear hearing loss 
is denied. 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


